Citation Nr: 0002570	
Decision Date: 02/02/00    Archive Date: 02/10/00

DOCKET NO.  92-20 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to service-connected residuals of multiple shell 
fragment wounds.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from August 1968 to August 
1970.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in May 1991 and May 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  

In August 1994, November 1996, and August 1998, the Board 
remanded this case to the RO.  The case was most recently 
returned to the Board in December 1999.  


FINDING OF FACT

The veteran's service-connected residuals of multiple shell 
fragment wounds, involving the right upper and both lower 
extremities, have resulted in a chronic worsening of his 
depression.


CONCLUSION OF LAW

The veteran's service-connected residuals of multiple shell 
fragment wounds have aggravated his depression.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.310(a) (1999); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that the veteran's claim of 
entitlement to secondary service connection for depression is 
"well grounded" within the meaning of 38 U.S.C.A. § 51007(a).  
That is, he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed, and no further assistance to the veteran 
is required to comply with the duty to assist the veteran 
mandated by 38 U.S.C.A. § 5107(a).

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be shall be service connected.  
Secondary service connection may also be granted for the 
degree to which a nonservice-connected disorder is aggravated 
by a service-connected disorder.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995).

In the veteran's case, the record discloses that he sustained 
shell fragment wounds in combat in February 1969 in Vietnam.  
Service connection is in effect for:  Residuals of a shell 
fragment wound to the right thigh, with damage to Muscle 
Groups XII and XIV; residuals of shell fragment wound to the 
left thigh, with damage to Muscle Group XV; residuals of a 
shell fragment wound to the right calf, with damage to Muscle 
Group XII; residuals of a shell fragment wound to the left 
calf, with damage to Muscle Group XII; residuals of a shell 
fragment wound to the right forearm, with damage to Muscle 
Group VIII; and residuals of a shell fragment wound to the 
right hand.  The combined disability evaluation is 60 
percent.

At a VA psychiatric examination in August 1997, the examiner 
rendered a diagnosis on Axis I of depressive disorder, not 
otherwise specified, and stated that service connection 
should be considered for depression.

At a VA psychiatric examination in January 1999, the 
diagnosis was depressive disorder, not otherwise specified.  
The examiner noted that the veteran had a history of alcohol 
abuse, but he had abstained from alcohol for 10 years.  The 
examiner stated, "...it is difficult to sort out the service 
experiences from his heavy drinking, as one or the other 
might relate to his depression."  The examiner stated 
further, "I agree that the issues of his service injuries, 
his depression, possible character pathology, and his heavy 
drinking are inextricably intertwined, but I frankly do not 
see how they can be dissected out from one another with any 
degree of certainty."
Because the VA psychiatric examiners did not make a clinical 
finding that the veteran's service-connected shell fragment 
wound residuals caused his depressive disorder but they did 
find that the inservice combat injuries and depression are 
related, the Board finds that it is reasonable to conclude 
that the psychiatrists found that the veteran's depression is 
aggravated by his service-connected disabilities.  Therefore, 
secondary service connection by way of aggravation is 
established for depression.  38 C.F.R. § 3.310(a); Allen.  


ORDER

Secondary service connection for depression, on an 
aggravation basis, is granted. 


REMAND

In view of the Board's decision to grant secondary service 
connection for depression, this case is REMANDED to the RO 
for the following:

The RO must assign a disability rating 
for depression and then readjudicate the 
veteran's claim of entitlement to TDIU.  
If the decision remains adverse to the 
veteran, he and his representative should 
be provided with an appropriate 
supplemental statement of the case and an 
opportunity to respond thereto.  The case 
should then be returned to the Board for 
further appellate consideration.






By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran until he receives further notice.  The appellant 
has the right to submit additional evidence and argument on 
the matter which the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


Error! Not a valid link



